 



Exhibit 10.34

ALL*AMERUS EXCESS BENEFIT PLAN

Amended and Restated

Generally Effective January 1, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page No.
ARTICLE 1:
  ESTABLISHMENT OF PLAN     1  
 
           
ARTICLE 2:
  ELIGIBILITY     1  
 
           
ARTICLE 3:
  BOOKKEEPING ACCOUNTS     1  
 
           
ARTICLE 4:
  BENEFIT CREDITS     2  
 
           
ARTICLE 5:
  PHANTOM INVESTMENT CREDITS     2  
 
           
ARTICLE 6:
  PAYMENT OF BENEFITS     2  
 
           
ARTICLE 7:
  PARTICIPANTS’ RIGHTS     3  
 
           
ARTICLE 8:
  ADMINISTRATION     4  
 
           
ARTICLE 9:
  CLAIMS AND APPEAL PROCEDURES     4  
 
           
ARTICLE 10:
  AMENDMENT AND DISCONTINUANCE     6  
 
           
ARTICLE 11:
  RESTRICTIONS ON ASSIGNMENT     6  
 
           
ARTICLE 12:
  NATURE OF AGREEMENT     7  
 
           
ARTICLE 13:
  CONTINUED EMPLOYMENT     7  
 
           
ARTICLE 14:
  BINDING ON COMPANY, PARTICIPANTS AND THEIR SUCCESSORS     7  
 
           
ARTICLE 15:
  PAYMENTS MADE BY MISTAKE     7  
 
           
ARTICLE 16:
  LAWS GOVERNING     7  
 
           
ARTICLE 17:
  TAXES     8  

 



--------------------------------------------------------------------------------



 



All*AMERUS EXCESS BENEFIT PLAN

ARTICLE 1: ESTABLISHMENT OF PLAN

     Effective January 1, 1996, American Mutual Life Insurance Company (“AMLI”)
established the All*AmerUs Excess Benefit Plan (the “Excess Plan”). Following a
corporate reorganization, AmerUs Life Holdings, Inc. became the successor
sponsor of the Excess Plan effective August 1, 1996, on which date it succeeded
AMLI as the “Company” under the Excess Plan. Pursuant to another corporate
reorganization, AmerUs Group Co. became the successor sponsor of the Excess Plan
effective September 18, 2000, on which date it succeeded AmerUs Life Holdings,
Inc. as the “Company” under the Excess Plan. The Excess Plan is hereby amended
and restated effective as of January 1, 2002.

     The Excess Plan is maintained for the sole purpose of providing benefits
for employees participating in the All*AmerUs Savings & Retirement Plan (the
“Savings Plan”) whose contributions under the Savings Plan are limited by
section 415 of the Internal Revenue Code of 1986 (the “Code”). The Excess Plan
is an unfunded excess benefit plan, as defined in sections 3(36) and 4(b)(5) of
the Employee Retirement Income Security Act of 1974 (“ERISA”), and, therefore,
exempt from ERISA.

ARTICLE 2: ELIGIBILITY

     An employee may participate in this Excess Plan only if his annual
additions to the Savings Plan actually are limited by Code section 415
(“Participant”). A Participant must complete such forms and make such elections
as the Company’s Benefit and Pension Committee (“Committee”) may require.

ARTICLE 3: BOOKKEEPING ACCOUNTS



  (1)   A bookkeeping account shall be established for each Excess Plan
Participant, to record his interest in the Excess Plan.     (2)   Each
Participant’s account shall be divided into subaccounts corresponding to
subaccounts under the Savings Plan.     (3)   Such other subaccounts shall be
established as the Committee determines are necessary to keep track of
Participants’ interests under the Excess Plan.     (4)   A Participant shall
vest in a subaccount under this Excess Plan at the same rate and in the same
manner as he vests in the corresponding subaccount under the Savings Plan.    
(5)   Excess Plan records shall be kept on a calendar-year basis.

ARTICLE 4: BENEFIT CREDITS

2



--------------------------------------------------------------------------------



 



     Each year, the following calculations shall be performed for each
Participant:



  (a)   His annual addition (within the meaning of Code section 415(c)(2)) shall
be calculated under the Savings Plan, with regard to all of the limitations
imposed by Code section 415.     (b)   His annual addition shall be calculated
under the Savings Plan without regard to any of the limitations imposed by Code
section 415.

     The difference between (b) and (a) shall be credited to the Participant’s
bookkeeping account under this Excess Plan and allocated among his subaccounts
established under Article 3 above, in accordance with generally accepted
accounting principles.

ARTICLE 5: PHANTOM INVESTMENT CREDITS

     Each Participant may elect to invest, on a hypothetical basis, his
bookkeeping account under this Excess Plan in the investment options available
to him under the Savings Plan without regard to whether corresponding amounts
under the Savings Plan must be invested in Company stock. A Participant’s
investment elections under this Excess Plan shall be independent of his
investment elections under the Savings Plan. A Participant’s account under this
Excess Plan shall be credited (or debited) with the investment return (including
losses) it would have earned had it actually been invested according to the
Participant’s directions. The account of a Participant who fails to make an
investment election shall receive the performance it would have received had it
been invested in the default option under the Savings Plan.

ARTICLE 6: PAYMENT OF BENEFITS

     The vested balance in a Participant’s account under this Excess Plan shall
be paid as soon as administratively feasible following his termination of
employment (on account of retirement, disability, etc.) with the Company and its
affiliates. The Committee shall determine in which of the following forms the
Participant’s benefits shall be paid:



  (a)   A single cash sum;     (b)   Periodic installments paid monthly,
quarterly, or annually over a period designated by the Committee;     (c)  
Periodic installments paid monthly, quarterly, or annually in a dollar amount
specified by the Committee;     (d)   A joint and 50% survivor annuity for the
lives of the Participant and spouse, which is purchased from a life insurance
company with the proceeds of the Participant’s bookkeeping account; or

3



--------------------------------------------------------------------------------



 



  (e)   An annuity for the Participant’s life, which is purchased from a life
insurance company with the proceeds of the Participant’s bookkeeping account.

     Installment payments under paragraph (b) or (c) shall not be made over a
period exceeding the Participant’s life expectancy.

     An annuity described in paragraph (d) or (e) shall be purchased from an
insurance company designated in writing by the Participant. The purchase of an
annuity under this Article shall discharge the Excess Plan, the Company, and the
Committee from all obligations to the Participant.

     In the event the Participant dies before his vested account balance is
exhausted, the balance shall be paid to his beneficiary (as determined in
accordance with the terms of the Savings Plan) in a single sum as soon as
administratively feasible.

     All amounts not vested in accordance with the terms of the Excess Plan
shall be forfeited upon the Participant’s termination of employment with the
Company.

ARTICLE 7: PARTICIPANT’S RIGHTS

     This Excess Plan is unfunded for purposes of the Internal Revenue Code and
ERISA. Accordingly, no Participant or beneficiary shall have any title to or
beneficial ownership in any assets of the Company.

     All benefits payable under this Excess Plan (including those derived from
Participant’s deferrals) shall be general, unsecured obligations of the Company
to be paid by the Company from its own funds, and such payments shall not
(a) impose any obligation upon the trust fund under the Savings Plan; (b) be
paid from the trust fund under the Savings Plan; or (c) have any effect
whatsoever upon the Savings Plan or the payment of benefits from the trust fund
under the Savings Plan.

4



--------------------------------------------------------------------------------



 



ARTICLE 8: ADMINISTRATION

     This Excess Plan shall be administered by the Committee, which shall
administer it as an unfunded plan which is not intended to meet the
qualification requirements of section 401 of the Code. The Committee shall have
discretionary authority to interpret and administer this Excess Plan, and to
issue rules and regulations for its governance. No member of the Committee shall
be liable to any person for any action taken or omitted in connection with the
interpretation or administration of this Excess Plan. A Committee member shall
not participate in any action or determination regarding his own benefits. The
Company may remove and select a new plan administrator in the Company’s sole
discretion.

ARTICLE 9: CLAIMS AND APPEAL PROCEDURES

     It shall not be necessary for a Participant or beneficiary entitled to
receive a benefit hereunder to file a claim for such benefit with any person in
order to receive such benefit. However, any Participant or beneficiary who
believes that he is entitled to receive a benefit hereunder and has not received
or begun receiving a distribution of such benefit or who believes that he is
entitled to a benefit hereunder in excess of the benefit which he has received
or begun receiving, may file a written claim for such benefit or increased
benefit with the Committee at any time up to the last day of the 12-month period
that begins on the earlier of (i) the date on which the claimant learned of
facts sufficient to enable the claimant to formulate such claim, or (ii) the
date on which the claimant reasonably should have been expected to learn of
facts sufficient to enable the claimant to formulate such claim. Such written
claim shall set forth the Participant’s or beneficiary’s name and address and
shall include a statement of the facts and a reference to the pertinent
provisions of the Excess Plan upon which such claim is based. A claimant who
does not timely and properly file his claim as herein required shall to the
extent permitted by law be conclusively deemed to have waived any right to the
benefit or increased benefit not provided.

     Within 90 days after such claim is filed, the Committee shall provide the
claimant with written notice of its decision with respect to such claim. If such
claim is denied in whole or in part, the Committee shall, in such written notice
to the claimant, set forth in a manner calculated to be understood by the
claimant the specific reason or reasons for denial; specific references to
pertinent provisions of the Excess Plan upon which the denial is based; a
description of any additional material or information necessary for the claimant
to perfect his claim and an explanation as to why such material or information
is necessary; an explanation of the provisions for review of claim denials set
forth in this Article; and a statement that if the claimant fails to seek review
of the claim denial under this Article within the 60-day period described below
he shall, to the extent permitted by law, be conclusively deemed to have waived
any right to contest in any forum the determination of the Committee. If special
circumstances require additional time, the Committee may extend the period
allowed for notice of its decision by a period not to exceed 90 days. Written
notice of such extension, stating the circumstances requiring the extension and
the date by which a final decision is expected, shall be provided to the
claimant before the expiration of the initial 90-day period. With respect to any
claim, in the event that the Committee fails to provide the written notice
described herein within the time period described herein, the claimant’s claim
shall be deemed to be denied by the Committee.

5



--------------------------------------------------------------------------------



 



     A Participant or beneficiary whose claim for benefits has been denied may
appeal such denial to the Committee and receive a full and fair review of his
claim by filing with the Committee a written application for review at any time
within 60 days after the Committee gives him the written notice of denial of his
claim or, if no such notice has been given to the Participant, within 60 days
after the end of the 90-day (or extended) period described above. A Participant
or beneficiary who submits a timely written application for review shall be
entitled to review any and all documents pertinent to his claim and may submit
issues and comments to the Committee in writing. In the sole and absolute
discretion of the Committee, a hearing may be held. Not later than 60 days after
receipt of a written application for review, the Committee shall give the
claimant written notice of its decision on review, which shall set forth in a
manner calculated to be understood by the claimant specific reasons for its
decision and specific references to the pertinent provisions of the Excess Plan
upon which the decision is based. If special circumstances, including (but not
limited to) the need for a hearing as determined by the Committee, shall require
additional time for making a decision on review, the period for decision may be
extended by not more than 60 days. Written notice of such extension, stating the
circumstances requiring the extension and the date by which a final decision is
expected, shall be provided to the claimant before the expiration of the initial
60-day period. With respect to any appeal, in the event that the Committee fails
to provide the written notice within the time period described herein, the
appeal shall be deemed to be denied. The decision of the Committee, shall, to
the maximum extent permitted by law, be final and binding on all parties. A
claimant who shall not timely file his written application for review as
required shall, to the maximum extent permitted by law, be conclusively deemed
to have waived any right to contest in any forum the initial determination of
the Committee.

     Any act permitted or required to be taken by a Participant or beneficiary
by this Article may be taken for and on behalf of such Participant or
beneficiary by such Participant’s or beneficiary’s duly authorized
representative. Any fees or expenses charged or incurred by such representative
shall be the liability of the Participant or beneficiary, and not the liability
of the Company, the Excess Plan, the Committee, or any other person. Any claim,
notice, application, or other writing permitted or required to be filed with,
provided, or given to a party by this Article shall be deemed to have been
filed, provided, or given when deposited in the United States mail, postage
prepaid, and properly addressed to the party to whom it is to be provided or
given or with whom it is to be filed. Any such notice, application, or other
writing directed to a Participant or beneficiary shall be deemed properly
addressed if directed to the address set forth in the written claim filed by
such Participant or beneficiary.

     No legal action to recover Excess Plan benefits or to enforce or to clarify
rights under the Excess Plan shall be commenced unless and until the claimant
first shall have exhausted the claims and appeal procedures available to the
claimant hereunder. A claimant must raise all issues and present all theories
relating to his claim to the Committee at one time. Otherwise, the claimant
shall be deemed to have abandoned forever all issues and theories not raised and
presented to the Committee.

     Any suit brought to contest a decision of the Committee shall be filed in a
court of competent jurisdiction within one (1) year from receipt of written
notice of the Committee’s final

6



--------------------------------------------------------------------------------



 



decision or from the date the appeal is deemed denied, and any suit not filed
within this one-year limitation period shall be dismissed by the court.

     In any suit contesting a decision of the Committee, all issues of fact
shall be tried by the court and not by a jury. No evidence may be introduced in
court which was not previously presented to the Committee and no evidence may be
introduced to modify or contradict the terms of the Excess Plan document.

     The Committee shall have full discretionary authority to interpret and
apply the terms of the Excess Plan document and other relevant documents and
relevant provisions of law. This grant of authority shall be construed to be as
broad as permitted by law and shall include the authority to find facts, to
reach conclusions of law, to interpret and apply ambiguous terms, and to supply
missing terms reasonably necessary to resolution of claims and appeals.

ARTICLE 10: AMENDMENT AND DISCONTINUANCE

     The Company may at any time amend any or all provisions of this Excess Plan
in any respect (including retroactively) to the maximum extent permitted by law.
Such an amendment may be made at any time by written instrument identified as an
amendment of the Excess Plan effective as of a specified date (or dates) and
such amendment shall be binding on all Participants, beneficiaries, and other
individuals and entities. Notwithstanding the foregoing, no such amendment
shall, without the consent of the Participant, have the effect of reducing a
Participant’s account balance immediately before the amendment is adopted.

     The Company expects to continue the Excess Plan indefinitely. However, the
Company shall, to the maximum extent permitted by law, have the right at any
time to terminate the Excess Plan (including retroactively) in whole or in part
or to otherwise terminate the Excess Plan (including retroactively). In
accordance with any amendment to the Excess Plan that may be adopted in
connection with any such termination, the Company may after such termination
continue the Excess Plan for the purpose of making distributions under the
Excess Plan as they become payable, or may accelerate distributions.

ARTICLE 11: RESTRICTIONS ON ASSIGNMENT

     The interest of a Participant or his beneficiary in the Excess Plan may not
be sold, transferred, assigned, or encumbered in any manner, either voluntarily
or involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or change the same shall be null and void; neither
shall the benefits hereunder be liable for or subject to the debts, contracts,
liabilities, engagement, or torts of any person to whom such benefits or funds
are payable, nor shall they be subject to garnishment, attachment, or other
legal or equitable process nor shall they be an asset in bankruptcy, except that
no amount shall be payable hereunder until and unless any and all amounts
representing debts or other obligations owed to the Company or any affiliate of
the Company by the employee with respect to whom such amount would otherwise be
payable shall have been fully paid and satisfied.

7



--------------------------------------------------------------------------------



 



ARTICLE 12: NATURE OF AGREEMENT

     The adoption of this Excess Plan and any setting aside of amounts by the
Company with which to discharge its obligations hereunder shall not be deemed to
create a trust (other than a grantor trust within the meaning of subpart E, part
I, subchapter J, chapter 1, subtitle A of the Code); legal and equitable title
to any funds so set aside shall remain in the Company, and any recipient of
benefits hereunder shall have no security or other interest in such funds. Any
and all funds so set aside shall remain subject to the claims of the general
creditors of the Company, present and future, and no payment shall be made under
this Excess Plan unless the Company is then solvent. This provision shall not
require the Company to set aside any funds, but the Company may set aside such
funds if it chooses to do so.

ARTICLE 13: CONTINUED EMPLOYMENT

     Nothing contained herein shall be construed as conferring upon any employee
the right to continue in the employ of the Company in any capacity.

ARTICLE 14: BINDING ON COMPANY, PARTICIPANTS
AND THEIR SUCCESSORS

     This Excess Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns and the Participants and their heirs,
executors, administrators and legal representatives.

ARTICLE 15: PAYMENTS MADE BY MISTAKE

     Notwithstanding anything to the contrary, a Participant or beneficiary is
entitled only to those benefits provided by the Excess Plan and promptly shall
return any payment made by mistake of fact or law.

ARTICLE 16: LAWS GOVERNING

     This Excess Plan shall be construed in accordance with and governed by the
laws of the State of Iowa (but without regard to Iowa’s principles on the
conflicts of laws).

ARTICLE 17: TAXES

     The Company does not represent or guarantee that any particular tax
consequences (favorable or unfavorable) will result from participation in the
Excess Plan. Participants shall bear their share of taxes assessed against them
because of benefits paid or accrued under the Excess Plan. Any taxes owed may be
withheld from or charged against benefits otherwise payable from the Excess Plan
or compensation otherwise payable by the Company.

* * *

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, AmerUs Group Co. has caused this instrument to be
executed by its duly authorized officer, effective as of January 1, 2002.

AMERUS GROUP CO.

9